Citation Nr: 1141970	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-36 106	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a kidney condition secondary to service-connected diabetes mellitus type II.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969.  

The Veteran's initial claim for service connection for a kidney condition secondary to his service-connected diabetes mellitus type II was denied in a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran appealed and the Board upheld the denial in a March 2009 decision.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Veteran died in April 2010, however the Veteran's counsel did not inform the Court that the Veteran had died.  Unaware that the Veteran had died and without the Veteran's wife seeking substitution as claimant, the Court issued an April 2011decision remanding the claim to the Board and the mandate for the April 2011 decision issued in July 2011.  

The record indicates that during the pendency of the appeal of the Veteran's claim and after the death of the Veteran, the Veteran's spouse sought benefits for cause of death of the Veteran.  That claim was denied by the RO in a December 2010 rating decision.  There is no evidence in the record that the Veteran's spouse has appealed that rating decision as of the date of this decision.

In an Order dated September 30, 2011, the Court denied the motion for substitution presented by the Veteran's spouse.  

The matter of whether the documents filed by the Veteran's spouse within one year of his death constitute a request for substitution has not yet been adjudicated by the RO.  Accordingly, this matter is referred to the RO for any appropriate action.



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1967 to January 1969, and died in April 2010. 

2.  The Veteran's wife has not been appointed as a substitute claimant in the Veteran's claim.

3.  The Veteran died while his appeal from the Board's March 2009 decision, which denied service connection for a kidney condition, was pending before the Court of Appeals for Veterans Claims.

4.  The Court issued a memorandum decision vacating and remanding the Board's decision in April 2011, issued mandate in July 2011, and after learning of the Veteran's death denied the motion for substitution presented by the Veteran's wife by way of a September 2011 order.
 

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal to the Court and, as a matter of law, his appeal does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).   Moreover, the Veteran's spouse has not at this time been substituted for the Veteran.  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
S.S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


